—Order, Supreme Court, Nassau County (John DiNoto, J.), entered on or about December 9,1994, which, inter alia, directed defendant to pay pendente lite monthly child support in the amount of $1,473.44, unanimously affirmed, without costs.
The IAS Court’s requirement that defendant pay the entire parties’ combined monthly child support calculated in accordance with the Child Support Standards Act (Domestic Relations Law § 240) was proper in light of the fact that plaintiff must pay all monthly residential costs for herself and the parties’ two children. The record does not support defendant’s claim that the support provisions are so prohibitive as to prevent him from meeting his own financial obligations. To the extent any inequities may exist under the pendente lite order, *339the remedy is to proceed to a speedy trial (Hills v Hills, 182 AD2d 584). Concur — Murphy, P. J., Ross, Tom and Mazzarelli, JJ.